NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



               United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604

                                       Submitted June 26, 2013*
                                        Decided June 26, 2013

                                               Before

                                RICHARD A. POSNER, Circuit Judge

                                JOEL M. FLAUM, Circuit Judge

                                 JOHN DANIEL TINDER, Circuit Judge
          
No. 13‐1169

IRENN JOHNSON,                                        Appeal from the United States District
     Plaintiff‐Appellant,                             Court for the Northern District of Illinois,
                                                      Eastern Division.
        v.
                                                      No. 1:12‐cv‐00380
ULINE, INC.,
     Defendant‐Appellee.                              Robert W. Gettleman,
                                                      Judge.



                                             O R D E R

       Irenn Johnson appeals the district court’s denial of his third post judgment motion
challenging the dismissal of his employment‐discrimination complaint. We affirm.



        *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 13‐1169                                                                                 Page 2

       Johnson sued Uline, a shipping supply company, for rejecting him for an
administrative‐assistant position because of his race, in violation of Title VII. See 42 U.S.C.
§ 2000‐e2(a)(1). But the district court dismissed the complaint sua sponte because a
document attached to the complaint showed that Johnson had not filed a timely charge with
the Equal Employment Opportunity Commission and thus had not exhausted his
administrative remedies. According to a notice of dismissal from the Illinois Department of
Human Rights (IDHR) attached to the complaint, Johnson had not cross‐filed any charge of
discrimination with the EEOC. Johnson did not appeal the district court’s ruling.

        Instead Johnson waited six months and filed a “motion to vacate order of dismissal
and for leave to amend complaint” in the district court. He asserted that he failed to file a
timely charge with the EEOC based on “mistake and excusable neglect”—the IDHR had
erred, in his view, by disregarding a “cooperation agreement” requiring it to
“automatic[ally] cross‐file” his charge with the EEOC. The district court, rejecting his
argument that automatic cross‐filing was warranted, denied the motion.

        Two weeks later Johnson filed a “motion for reconsideration” in the district court,
this time arguing that the IDHR’s alleged mistake should have equitably tolled the time for
filing his claim. The court summarily denied the motion.

        Johnson then reiterated his claims in a “petition for review” under Federal Rule of
Civil Procedure 60(b), sought leave to amend his complaint, and asked the court to take
judicial notice of certain IDHR documents. The court denied the motions in a short docket
entry, stating that the case had been dismissed and was no longer pending.

        On appeal Johnson generally challenges all of the district court’s rulings, but in a
prior order we limited this appeal to a review of the district court’s final docket entry. To
the extent Johnson maintains that the district court erred by rejecting his argument about
the agency’s alleged mistake, the district court properly exercised its discretion by declining
to reconsider the same arguments it had already evaluated and rejected. Moreover, Johnson
may not use Rule 60(b) to make arguments that could have been raised in a timely appeal.
See Stoller v. Pure Fishing Inc., 528 F.3d 478, 480 (7th Cir. 2008); Bell v. Eastman Kodak Co., 214
F.3d 798, 801 (7th Cir. 2000).

                                                                                      AFFIRMED